Citation Nr: 0843974	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In pertinent part of that rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned the disability a non-compensable 
disability rating effective from August 24, 2004.  The 
veteran perfected an appeal as to the rating. 

In January 2007, the veteran testified at a personal hearing 
before the undersigned Veteran Law Judge.  In May 2007, the 
Board remanded the veteran's appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  After further 
development of the veteran's appeal pursuant to the remand 
order the RO provided the veteran with Supplemental Statement 
of the Case (SSOC) in September 2008.  

The Board notes that in a July 2007 statement the veteran has 
raised claims for entitlement to earlier effective dates for 
the award of service connection for bilateral hearing loss 
and for tinnitus.  Neither of these matters has been 
addressed by the agency of original jurisdiction (AOJ), and 
they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The speech discrimination test is an appropriate standard 
to test the veteran's functional speech understanding, and it 
is appropriate for use in assessing the severity of his 
hearing loss disability.  

2.  From the effective date of service connection, the 
veteran's hearing loss has not been manifested by findings 
more severe than a pure-tone average of 54 decibels with 92 
percent speech discrimination (Level I) in the right ear and 
a pure-tone average of 59 decibels with 96 percent speech 
discrimination (Level II) in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
have not been met for the veteran's bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code (Code) 6100, 4.86 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and it dealt 
with VA's duties to notify and assist a veteran with regard 
to his or her claim for benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

When the VA receives a complete or substantially complete 
application for benefits, the VCAA requires the VA to notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  The VA will 
inform the veteran which information and evidence the VA will 
seek to provide, and which information and evidence the 
claimant is expected to provide.  38 C.F.R. § 3.159(b). The 
VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
The VA must also provide the veteran with notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  These VCAA notice requirements 
apply to all elements of a claim for service connection.  Id. 

In the context of a claim for an initial rating increase 
after service connection has been granted, the VCAA requires 
that the Secretary need only provide the veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional 
notice is required in the adjudication process because other 
forms of notice - such as contained in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) - have already provided the claimant with the 
notice of law applicable to the specific claim on appeal.  
Wilson v. Mansfied, 506 F.3d 1055  (Fed. Cir. 2007).  As a 
result, any defect in the notice is not prejudicial to the 
veteran in an appeal arising from disagreement with the 
initial evaluation. 

This appeal arises from the veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection for bilateral hearing loss in an April 2005 
decision; any defects in additional notice of the veteran's 
claim are not prejudicial.  Hartman, 483 F.3d at 1311. 

As to the duty to assist, the VA has associated with the 
claims folder the veteran's private and VA treatment records.  
The veteran was afforded formal VA examinations in April 
2005, in January 2007, and in June 2007.  The Board finds 
that no additional assistance is required to fulfill the VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

2.	Factual Background

An April 2005 VA audiological examination revealed pure-tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were 
as follows: 20, 35, 60, 60, and 60 decibels in the right ear; 
and 20, 35, 60, 60, and 70 decibels in the left ear.  Pure-
tone threshold averages were 54 in the right ear and 56 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.  The diagnosis was mild 
to severe bilateral sensorineural hearing loss.  

In the April 2005 rating decision, the RO granted the 
veteran's claim to entitlement for service connection for 
bilateral sensorineural hearing loss with a non-compensable 
disability rating effective from August 24, 2004.  The 
veteran perfected an appeal as to the initial disability 
rating.  

In his December 2005 formal appeal (VA Form 9) and at the 
March 2006 Decision Review Officer Hearing, the veteran 
asserted that the speech discrimination test (Maryland CNC) 
was not appropriate for determining his hearing impairment 
because of a "low-pitched bias" to the test which "gave an 
unrealistic evaluation of [his] speech recognition 
abilities."  

The report of a January 2007 VA audiological examination 
revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, were as follows: 20, 35, 60, 65, and 65 decibels 
in the right ear; and 20, 35, 60, 65, and 75 decibels in the 
left ear.  Pure-tone threshold averages were 56 in the right 
ear and 59 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear, 
and 96 percent in the left ears.  

At the January 2007 hearing, the veteran again stated that 
the speech discrimination test was not appropriate for 
determining the level of his hearing disability.  The Board 
remanded the veteran's appeal for a VA audiological 
examination to determine the veteran's current hearing loss, 
and to determine whether the speech discrimination test was 
appropriate for evaluating the veteran's level of disability.  

The June 2007 VA audiological examination revealed pure-tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were 
as follows: 20, 35, 55, 60, and 65 decibels in the right ear; 
and 20, 35, 60, 65, and 75 decibels in the left ear.  Pure-
tone threshold averages were 54 in the right ear and 59 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear, and 96 percent in the 
left ears.  

The June 2007 VA examiner stated that the speech 
discrimination test was an appropriate standard to test the 
veteran's functional speech understanding despite the fact 
that "the patient may still have difficulty communicating in 
a noisy environment, on a cell phone, or in a car which he 
notes [in his complaints] are his primary difficulties given 
his degree of bilateral sensorineural hearing loss."

3.	Legal Criteria and Analysis 

The veteran claims entitlement to an initial compensable 
disability rating for his bilateral sensorineural hearing 
loss.  Specifically, the veteran claims that the level of his 
hearing impairment should be determined according to 
38 C.F.R. § 3.85(c) which uses Table VIa (based only on pure-
tone threshold averages), instead of being determined 
according to 38 C.F.R. § 3.85(b) which uses Table VI (based 
on a combination of pure-tone threshold averages and speech 
discrimination scores).  

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities found in 38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating 
following the initial award of service connection, VA must 
address all evidence that was of record from the date of the 
filing of the claims on which service connection was granted 
(or from other applicable effective date).  Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See id.;  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008)

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purpose 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including pure-tone threshold 
average and speech discrimination (Maryland CNC test).  
38 C.F.R. § 4.85 (b).  In circumstances where an examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or where 
there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used 
to determine the Roman numeral designations (I through XI) 
for hearing impairment based only on pure-tone threshold 
average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater. Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b).

Table VII is used to determine the rating assigned by 
combining the Roman numeral designation for hearing 
impairment of each ear.  The percentage evaluation is found 
on Table VII by intersecting the horizontal row appropriate 
for the numeric designation for the ear with the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear with the poorer hearing.  
38 C.F.R. § 4.85(e). 

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometry evaluations are render.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

In this appeal, the veteran claims entitlement to an initial 
compensable rating for his service-connected bilateral 
hearing loss.  Specifically, he contends that his hearing 
impairment should be determined under 38 C.F.R. § 4.85(c).   

The veteran states that the speech discrimination is bias to 
low frequencies where his hearing is most favorable, and as a 
result, it makes "an unrealistic evaluation of his speech 
recognition abilities."  He contends that the speech 
recognition test does not adequately account for his 
"difficulty communicating in a noisy environment, on a cell 
phone, or in a car which he notes [in his complaints] are his 
primary difficulties given his degree of bilateral 
sensorineural hearing loss."  These contentions are set 
forth in his statements made in his December 2005 formal 
appeal (VA Form 9), at his March 2006 Decision Review Officer 
Hearing, and at his January 2007 Board of Veteran Appeals 
Hearing. 

The most recent VA audiological examination, in June 2007, 
revealed average pure-tone threshold of 54 decibels in the 
right ear and 59 decibels in the left ear.  The speech 
discrimination test showed 92 percent in the right ear and 96 
percent in the left.  The VA examiner in the June 2007 stated 
that "the speech discrimination test is an appropriate 
standard to test the veteran's functional speech 
understanding in a quiet environment" although the veteran 
did have difficulty communicating in noisier environments, on 
the cell phone, or in his car. 

Based on the June 2007 VA examiner's opinion, the provisions 
of 38 C.F.R. 
§ 4.85(c) are not applicable to determine the veteran's 
disability; rather, it is to be determined under 38 C.F.R. § 
4.85(b), because the speech discrimination test is an 
appropriate standard to measure the veteran's hearing 
impairment.

Pursuant to 38 C.F.R. § 4.85(b), Table VI is used to 
determine the level of the veteran disability rating under 
Table VII.  Under Table VI, the veteran's hearing acuity at 
the time of the June 2007 VA examination constitutes Level I 
hearing in the right ear and Level II hearing in the left 
ear, which under Table VII warrants a non-compensable rating 
for hearing loss.  The Board notes that the pure-tone 
threshold averages and speech discrimination scores from the 
veteran's prior VA examinations in April 2005 and January 
2007 also resulted in a non-compensable rating as determined 
under 38 C.F.R. § 4.85(b). 

Finally, the Board also notes that in January 2007 the 
veteran has submitted reference to an authoritative writing 
noting that the effect of the speaker's gender on speech 
discrimination scores in simulated high frequency hearing 
loss situations.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a) (1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993);  Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996).  
As the authoritative writing of record does not provide any 
specific findings that the veteran's speech discrimination 
scores were affected by the speaker's gender, they are 
considered speculative. 

Based on the foregoing, the Board finds that the mechanical 
application of the applicable diagnostic criteria to the 
evidence in the record warrants a non-compensable disability 
rating at any time since the effective date of the grant of 
service connection.  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for his service connected 
bilateral hearing loss. 

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable scheduler rating for bilateral 
hearing loss is denied. 



____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


